Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 02/04/2020 for application number 16/781,130. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims and certified copy of foreign priority application.
Claims 1 – 4 are presented for examination.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 and  05/19/2020 were filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 03/11/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent No. 10,591,982 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1 – 4 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Leonard Holtz [reg# 22974] on 03/11/2021.
The application has been amended as follows:
In the Specification:
Please amend the specification as follows:
On page 1, update the status of related application, under the title “CROSS-REFERENCE TO RELATED APPLICATIONS”, in line 2, after “2018,”, with insert -------now US Patent 10,591,982 issued on 03/17/2020,-------.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claims 1 - 4 are allowable over the art of record. None of the references either alone or in combination teach or fairly suggest “the second processor transfers the positioning data stored in the temporary storage to the first processor at a timing determined in accordance with an operating condition of the first processor, the first processor transmits a positioning end request signal to the second processor, and after obtaining the positioning end request signal, the second processor transmits a signal to end positioning to the positioning processor, and transmits to the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NITIN C PATEL/Primary Examiner, Art Unit 2186